Citation Nr: 0402755	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinus symptoms, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1986 to July 1991.  He 
served in the Southwest Asia theater of operations from 
August 24, 1990, to March 21, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action by which the 
RO denied service connection for sinus symptoms.  The veteran 
filed a notice of disagreement in August 2002.  The RO issued 
a statement of the case in January 2003, and the veteran 
submitted a VA Form 9 in March 2003.

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially contends he has sinus symptoms that 
arose as a result of possible exposure to nerve agents while 
serving in the Southwest Asia theater of operations during 
the Gulf War between 1990 and 1991.

The claims folder contains the medical records from the 
veteran's period as a cadet at West Point and from his active 
duty in the Army from August 1982 to July 1990.  However, it 
does not contain any service medical records dated after July 
1990 (including the period the veteran served in the 
Southwest Asia theater of operations (August 24, 1990 to 
March 21, 1991)).  Although the veteran has the burden of 
submitting evidence in support of his claim, VA should try to 
obtain pertinent evidence possessed by and in control of the 
Government.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  
The RO should conduct all appropriate efforts to obtain any 
outstanding service medical records.

As to the current evidence of record, it shows that in 
November 1983, the veteran sought treatment for a runny, 
stuffy nose and was given over the counter medication.  This 
is the only record of any sinus complaint in the veteran's 
service medical records currently associated with the claims 
file.  Post service records show sinus complaints beginning 
in 1992.  He reported that he has had symptoms since his 
discharge from active duty.  Since 1992, the veteran has 
continued to seek periodic outpatient treatment and has 
undergone surgery for relief of his symptoms.

The veteran has not yet been afforded a VA examination to 
determine the diagnosis and etiology of any sinus symptoms, 
and such an examination should be scheduled.  VA has a duty 
to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).

The RO appears to have obtained all pertinent post service 
medical records to date.  However, since claims concerning 
undiagnosed illnesses require consideration of reported 
symptoms, the RO should obtain updated treatment records 
prior to the new examination.

Accordingly, the Board REMANDS this case for the following:

1.  With any needed assistance from the 
veteran, obtain or reconstruct any 
missing service medical records dated 
subsequent to July 1990.

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
any sinus symptoms since August 2002 (the 
last time medical records were 
submitted).  Provide him with release 
forms and ask him to sign and return a 
copy for each health care provider 
identified, and for whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also, inform the 
veteran that adjudication of his claim 
will continue without these records 
unless he is able to submit them.  Allow 
an appropriate period for response.

3.  Thereafter, schedule the veteran for 
a VA examination to determine the nature 
and etiology of any sinus symptoms.  The 
examiner should review the claims file 
prior to the examination of the veteran.  
Any testing deemed necessary should be 
conducted.  The examiner should address 
and include the following points in any 
report provided (and the reasons for any 
medical opinions should be discussed in 
detail):

a.  Elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to sinus 
symptoms and indicate what 
precipitates and what relieves them.

b.  Indicate whether there are any 
objective medical indications that 
the veteran is suffering from sinus 
symptoms.

c.  Specifically determine if the 
veteran's sinus symptoms are 
attributable to a known diagnostic 
entity.

d.  If the symptoms cannot be 
attributed to a known diagnostic 
entity (such as sinusitis), the 
examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed 
illness was not incurred during 
active service during the Gulf War, 
or that the undiagnosed illness was 
caused by an intervening event since 
the veteran's most recent departure 
from service during the Gulf War or 
that the illness was the result of 
abuse of alcohol or drugs.

e.  If the veteran currently has a 
known diagnosed sinus disability 
(such as sinusitis), is it at least 
as likely as not that  (i.e., 
probability of at least 50 percent) 
this disability had its onset in 
service.

4.  Review the examination report to 
ensure its adequacy.  If it is inadequate 
for any reason or if all questions are 
not answered specifically and completely, 
return it to the examining physician for 
revision.

5.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159.

6.  Thereafter, readjudicate the claim 
for service connection.  If the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the most recent 
version of 38 C.F.R. § 3.317.  Allow an 
appropriate period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




